
	

113 S2321 IS: Songwriter Equity Act of 2014
U.S. Senate
2014-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2321
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2014
			Mr. Hatch (for Mr. Alexander (for himself, Mr. Corker, and Mr. Hatch)) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 17, United States Code, to ensure fairness in the establishment of certain rates and
			 fees under sections 114 and 115 of such title, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Songwriter Equity Act of 2014.
		
			2.
			Effect on royalties for underlying works
			Section 114(i) of title 17, United States Code, is amended to read as follows:
			
				
					(i)
					Effect on royalties for underlying works
					It is the intent of Congress that royalties payable to copyright owners of musical works for the
			 public performance of their works shall not be diminished in any respect
			 as a result of the rights granted in section 106(6).
				.
		
			3.
			Application to sections 112(e) and 114(f) sound recording proceedings
			
				(a)
				Proceedings not affected
				Neither section 2 of this Act nor the amendment made to section 114(i) of title 17, United States
			 Code, by such section 2 shall be taken into account in any proceeding to
			 set or adjust the rates and fees payable for the use of sound recordings
			 under section 112(e) or section 114(f) of such title that is pending on,
			 or commenced on or after, the date of the enactment of this Act.
			
				(b)
				Decisions and precedents not affected
				Neither section 2 of this Act nor the amendment made to section 114(i) of title 17, United States
			 Code, by such section 2 shall have any effect upon the decisions, or the
			 precedents established or relied upon, in any proceeding to set or adjust
			 the rates and fees payable for the use of sound recordings under section
			 112(e) or section 114(f) of such title before the date of the enactment of
			 this Act.
			
			4.
			Functions of copyright royalty judges
			
				(a)
				In general
				Section 801(b)(1) of title 17, United States Code, is amended by striking The rates applicable under sections 114(f)(1)(B), 115, and 116 shall be calculated to achieve the
			 following objectives and inserting The rates applicable under sections 114(f)(1)(B) and 116 shall be calculated to achieve the
			 following objectives.
			
				(b)
				Effective date
				The amendment made by subsection (a) shall apply to any proceeding that is pending on, or commenced
			 on or after, the date of the enactment of this Act.
			
			5.
			Royalty payable under compulsory license
			
				(a)
				In general
				Section 115(c)(3)(D) of title 17, United States Code, is amended by striking In addition to the objectives set forth in section 801(b)(1), in establishing such rates and terms,
			 the Copyright Royalty Judges may consider rates and terms under voluntary
			 license agreements described in subparagraphs (B) and (C). and inserting the following: The Copyright Royalty Judges shall establish rates and terms that most clearly represent the rates
			 and terms that would have been negotiated in the marketplace between a
			 willing buyer and a willing seller. In establishing such rates and terms,
			 the Copyright Royalty Judges shall base their decision on marketplace,
			 economic, and use information presented by the participants. In
			 establishing such rates and terms, the Copyright Royalty Judges may
			 consider the rates and terms for comparable uses and comparable
			 circumstances under voluntary license agreements..
			
				(b)
				Effective date
				The amendment made by subsection (a) shall apply to any proceeding that is pending on, or commenced
			 on or after, the date of the enactment of this Act.
			
